Citation Nr: 0624528	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-13 538	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
musculoskeletal reaction, now diagnosed as intervertebral 
disc syndrome, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1944 to 
July 1945.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in November 2005 to the Department of Veterans 
Affairs (VA) Regional Office in Jackson, Mississippi (RO) for 
additional development. 

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

This case was remanded by the Board in November 2005 for 
orthopedic examination of the veteran's service-connected 
musculoskeletal reaction, now diagnosed as intervertebral 
disc syndrome (hereinafter back disorder), at the VA 
outpatient facility at 2103 13th Street, Meridian, 
Mississippi.  The Board's November 2005 remand observed that 
the veteran 87, at that time, and he had indicated that he 
was not physically able to report for an examination in 
Jackson, which was 90 miles from his home.  The Board notes, 
however, that the veteran was sent a letter on November 21, 
2005 in which he was reminded to report to the G.V. (Sonny) 
Montgomery VA Medical Center in Jackson, Mississippi for 
examination on November 30, 2005.  The veteran failed to 
report for the examination.  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  The scheduled 
examination in November 2005 was at the wrong VA facility.  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's November 2005 remand.  
Id. 

Based on the above, this case is again remanded for the 
following actions:

1.  The veteran must be scheduled for an 
examination at the VA outpatient facility 
located at 2103 13th Street, Meridian, 
Mississippi to determine the current 
severity of his service-connected back 
disorder.  The claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies, including x-
rays, should be accomplished.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed account 
of all manifestations of back pathology 
found to be present.  In particular, the 
examiner should report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes, should be 
accomplished.  The examiner must also 
address whether there is: ankylosis; sciatic 
neuropathy; Goldthwaite's sign; muscle 
spasm; guarding; abnormal gait; abnormal 
spinal contour or listing of the spine; and 
localized tenderness.  The examiner should 
also render specific findings as to whether 
during the examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service- 
connected back disorder.  The examiner 
should comment on the veteran's symptoms 
regarding his back disability to determine 
whether or not they are relative to the back 
disorder as opposed to any nonservice-
connected disorders.  The report prepared 
should be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  
In the event that the veteran does not 
report for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  After completing the above action, and 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran.  
The supplemental statement of the case 
should address whether the veteran's claim 
for an increased rating should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an extraschedular 
rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2005).  After the veteran has 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



